Title: To James Madison from Albert Gallatin, 28 April 1802
From: Gallatin, Albert
To: Madison, James


Sir,Treasury Department April 28th. 1802.
Amongst the claims laid by Mr. Pichon, under the convention with France, there are three which have been suspended, and on which your opinion is requested.
1st. He claims the “Magicienne,” formerly “Retaliation,” Francis Lagaux, Commander, taken by the Merrimack, condemned at Philadelphia, on 29th. November 1799. This vessel is not in the list furnished by the Navy Department, and certified by you, in as much as she was condemned before the treaty, and probably no appeal entered. But he claims her as a public vessel. The best proof of that fact must be derived from the papers of the vessel, & these it is presumable may be obtained by application to the court.
2d. He also claims one half of a sum of money, about 5,000 dollars taken on board the Berceau; the other half, which was the share of Government having been already paid to him by your order. The date of the condemnation of the Berceau, is necessary, as, although she was restored under the convention, as a public vessel, the money is not embraced by that clause of the Treaty relating to the restoration of public vessels; but comes under the article of vessels and property not condemned when the convention was signed: and I have stated to Mr Pichon, that, at all events, the money advanced to the prisoners, beyond the usual allowance, and which Mr. Letombe had engaged to repay, ought to be deducted from the money now claimed.
3d. He claims 7,213 dollars and 24 cents, proceeds of sales of the cargo of “L’Heureux,” which money was libelled in the District Court of Massachusets, and remains uncondemned for want of proof. In that case it does not seem necessary that the money should be paid from the Treasury; and I would beg leave to suggest the propriety of writing to the district attorney of that State, in order that he may obtain an order from the court for the disposal of the money. The convention being now law, and the money not being condemned, it is to be expected that the court will direct its repayment to the claimants whenever they shall appear.

The Navy Department may probably give further information on those three points if it shall be wanted, in order to enable you to form your opinion. I have the honor to be very respectfully Sir, Your Obedt. Servt.
Albert Gallatin
 

   
   RC (DLC: Gallatin Papers). In a clerk’s hand, signed by Gallatin; docketed by Brent. Filed with the RC is a page containing additional information on the three cases discussed by Gallatin; the page is written in two unidentified hands, the second of which is indicated below by italics (see nn. 1, 3, and 4).



   
   The accompanying page notes: “In the case of the Magicien—She was condemned in the District Court of Pennsa in Novr 1799—sold by the Marshall of that District for 3500 Dollars—the nett proceeds 3285.20 were paid into the Treasury & the whole sum has been vested in stock of the funded debt of the U: S: on account of the fund for Navy Pensions &c. under the Acts of 2 March 1799 & 23rd Apl. 1800—This was a National Vessel.”



   
   For Pichon’s demand and JM’s response, see Pichon to JM, 17 May 1801, and JM to Pichon, 12 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:192, 305–7).



   
   The accompanying page notes: “In the case of the Berceau. Money taken on board 5172–92—one half of which has been paid to Mr. Giraud by Mr. Brown—condemned December 8th 1800.”



   
   The accompanying page notes: “In the case of the Heureux Captur’d April 2nd 1800. A small vessel with Coffee—sold at Cape Francois for 7213–25—deposited in Court in specie—This case is still in Court undecided for want of Proof—Capt. Little having put all the people belonging to the sloop on shore at Cape Francois & no Claimant has appeared. The vessel sank, being old & leaky.”


